Citation Nr: 0327815	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the voice 
box.

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for degenerative 
arthritis, right ankle.

4.  Entitlement to service connection for degenerative 
arthritis, left ankle.

5.  Entitlement to service connection for degenerative 
arthritis, right knee.

6.  Entitlement to service connection for degenerative 
arthritis, left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from January 1948 to February 
1953.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for cancer of the 
voice box and nicotine dependence.  The veteran submitted a 
notice of disagreement with that decision in April 1998, and 
the RO issued a statement of the case in April 1999.  The 
veteran did not submit a substantive appeal following the 
issuance of the statement of the case.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2003).

The RO did, however, issue a supplemental statement of the 
case pertaining to the denial of service connection for 
cancer of the voice box and nicotine dependence in October 
2001, which included a re-adjudication of those issues on a 
de novo basis.  The enclosure letter to the supplemental 
statement of the case informed the veteran that in order to 
perfect an appeal on those issues, he had to submit a 
substantive appeal within 60 days of the supplemental 
statement of the case.  The veteran submitted the substantive 
appeal in November 2001.  The Board finds, therefore, that he 
has perfected an appeal of the denial of service connection 
for cancer of the voice box and nicotine dependence.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) )(per 
curium) (if the RO has treated a substantive appeal as having 
been timely filed, the Board is precluded from finding to the 
contrary).

In an October 2001 rating decision the RO also denied 
entitlement to service connection for degenerative arthritis 
of the bilateral knees and ankles, and the residuals of a 
chin laceration.  The veteran also perfected an appeal of 
that decision.  In a September 2002 rating decision, however, 
the RO granted service connection for the residuals of a chin 
laceration, and that issue is no longer within the Board's 
jurisdiction.

The veteran's appeals were previously before the Board in 
February 2003, at which time the Board remanded the case to 
the RO to provide the veteran a personal hearing.  That 
hearing was held before the undersigned in May 2003, and a 
transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to service 
connection for cancer of the voice box and nicotine 
dependence because he started smoking while in service, was 
unable to quit afterwards, and developed throat cancer as a 
result of smoking.  A physician purportedly told him that the 
smoking caused the cancer that was diagnosed in 1979.  He 
also contends that he is entitled to service connection for 
arthritis in the knees and ankles because the disorder was 
caused by the parachute jumps that he performed in service.

The Veterans Claims Assistance Act of 2000

There have been significant changes in the law during the 
pendency of these appeals.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and pending 
before VA on that date.  Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).

Because the veteran's claim for service connection for cancer 
of the voice box and nicotine dependence has not yet been 
decided by the Board, that appeal was pending before VA on 
the date of enactment of the VCAA.  The duty to notify and 
assist provisions of the VCAA are, therefore, applicable to 
that claim.  The veteran has not, however, been provided any 
notice regarding the evidence needed to substantiate his 
claim for service connection for cancer of the voice box and 
nicotine dependence, nor has he been informed of the evidence 
he is required to submit, and the evidence that VA will 
obtain on his behalf.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Remand of these issues is, therefore, 
required.

In March 2001 and May 2002 notices the RO informed the 
veteran of the provisions of the VCAA, the evidence required 
to substantiate his claim for service connection for 
arthritis in the knees and ankles, and the relative 
responsibilities of the veteran and VA in developing that 
evidence.  In those notices the RO also informed the veteran 
that he should submit the necessary information and/or 
evidence within 30 days of the notice.  In a decision issued 
on September 22, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period shown in 38 C.F.R. § 3.159(b)(1) (2003) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Service Connection for Cancer of the Voice Box and Nicotine 
Dependence

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103 (2002)).  This law prohibits service 
connection for death or disability resulting from an injury 
or disability due to the in-service use of tobacco products.  
That law, however, applies only to claims filed after June 9, 
1998.  Because the veteran in this case filed his claim for 
service connection for nicotine dependence in October 1997, 
the new law does not affect the disposition of this appeal.

In a January 1993 opinion VA's General Counsel held that 
direct service connection may be established for disability 
or death arising from tobacco use during service.  VAOPGCPREC 
2-93.  In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel held that secondary 
service connection may be granted if the following three 
questions can be answered affirmatively: (1) whether nicotine 
dependence may be considered a disability for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97.

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish entitlement to service 
connection for a disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence showing that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired or worsened during or as a 
result of service and that the nicotine dependence caused the 
disability for which benefits are sought.  See Parker v. 
Principi, 15 Vet. App. 407, 4111 (2002).

As the record now stands, there is insufficient medical 
evidence of record to determine whether the cancer of the 
voice box, which was diagnosed in 1979, was caused by the 
veteran's smoking while in service from 1948 to 1953, whether 
he developed nicotine dependence while in service, and 
whether the addiction caused the cancer.  VA has not obtained 
a medical opinion addressing the presence or etiology of the 
veteran's alleged nicotine dependence, or addressing the 
etiology of the cancer.  Although the RO afforded the veteran 
a medical examination in October 2000, the examiner did not 
provide an opinion regarding these issues.  The examiner 
indicated that he did not think that the cancer was related 
to service because it occurred many years after discharge.  
The examiner did not, however, address the issue of nicotine 
dependence, or a relationship between the nicotine dependence 
(and smoking) and the development of the cancer in 1979.  For 
these reasons the Board finds that an additional examination 
is required.  

Service Connection for Degenerative Arthritis of the Knees 
and Ankles

The veteran also seeks entitlement to service connection for 
degenerative arthritis of the ankles and knees.  He asserts 
that he developed this disease as a result of the excessive 
stress on his joints in service, when he accomplished in 
excess of 60 parachute jumps.  Service personnel records 
confirm that he received an award in service for parachuting, 
but there is no medical evidence of record showing whether he 
has any joint disease that is related to that activity.  In 
fact, the record is in conflict regarding whether the veteran 
actually has degenerative arthritis of the ankles and knees.  
During a VA joints examination in October 2000, X-rays of the 
knees and right ankle (X-rays of the left ankle were not 
taken) were normal and the examiner did not diagnose 
arthritis.  The examiner stated that if 
X-rays showed some degenerative changes, they were not likely 
to be related to service.  The examiner did not provide any 
rationale for that opinion, nor did he indicate that he had 
reviewed the veteran's history of parachute jumps in service.

A VA medical examination in April 2001 resulted in a 
diagnosis of degenerative arthritis of the knees and ankles.  
That diagnosis was, however, apparently based on the 
veteran's complaint of pain, in that the examiner did not 
describe any abnormal clinical findings pertaining to the 
knees or ankles, and X-ray studies were not conducted.  The 
Board finds, therefore, that an additional examination and 
medical opinion are required.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of any medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for any of the 
claimed disabilities since February 2002.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  The RO should afford the veteran a VA 
examination by an appropriate medical 
care provider for the purposes of 
determining the presence and etiology of 
any nicotine dependence and the etiology 
of the cancer of the veteran's voice box, 
for which he received treatment in 1979.  
If the RO determines that multiple 
examinations are required to resolve 
these issues, all necessary examinations 
should be provided.  The claims file and 
a copy of this remand should be made 
available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s), and its receipt and 
review should be acknowledged in the 
examination report(s).  The 
examination(s) should include any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment, and the examiner(s) should 
review the results of any testing prior 
to completion of the report(s).

Based on the results of an examination 
and sound medical principles, the 
examiner(s) should provide opinions on 
the following questions: 

(1) whether the cancer of the voice box, 
which was diagnosed in 1979, was caused 
by the veteran's smoking while in service 
from 1948 to 1953;

(2) whether the veteran was nicotine 
dependent when he developed cancer of the 
voice box and, if so, whether he acquired 
that dependency during service; and 

(3) whether the cancer of the voice box 
was caused by the veteran's prolonged 
smoking following service due to nicotine 
dependence.  

The examiner should provide the rationale 
for his/her opinions.    

4.  The RO should afford the veteran a VA 
medical examination in order to determine 
whether he has any pathology in the knees 
and ankles that is related to service, 
including parachute jumping.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct an 
examination of the knees and ankles and 
provide a diagnosis for any pathology 
found.  If the examination results in a 
diagnosis of degenerative arthritis, or 
any other chronic disability, the 
examiner should also provide an opinion 
on whether the knee or ankle disabilities 
were at least as likely as not caused by 
parachute jumping in service, or any 
other incident of service.  The examiner 
should provide the rationale for his/her 
opinion. 

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 

(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).




	                  
_________________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


